On October 10, 1995, it was the judgment of the Court that the defendant be sentenced to a term of forty (40) years in the Montana State Prison for the offense of Robbery, a Felony. That, however, twenty (20) years of defendant’s sentence is hereby suspended on terms and conditions as listed in the October 10, 1995 judgment. Defendant shall be designated a dangerous offender for purposes of parole. Defendant shall receive credit for time served at Missoula County Jail in the amount of one hundred thirty-three (133) days.
On March 7,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by Robert L. Deschamps, county attorney of Missoula.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 7th day of March, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey ML Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Christopher Lars Hanson for representing himself in this matter and also Robert L. Deschamps, county attorney of Missoula for representing the State.